Citation Nr: 1231155	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO. 09-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McBrine, Counsel






	
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. He was awarded the Vietnam Service Medal and Vietnam Campaign Medal.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction is now with the RO in Newark, New Jersey.

In April 2011, the Board issued a decision and remand concerning the issues on appeal. The Board denied the claim of an evaluation in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, and remanded the claims of service connection for bilateral hearing loss and tinnitus. The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court). 

In an October 2011 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's April 2011 decision, and remanded the claim of an evaluation in excess of 50 percent for an acquired psychiatric disorder, to include PTSD. The parties agreed that the Court lacked jurisdiction with regard to the Veteran's claims of service connection for bilateral hearing loss and tinnitus, as they were remanded by the Board. The Court issued its order in November 2011. In an April 2012 decision, the Board denied the Veteran's claim of entitlement to PTSD, and remanded the issues of service connection for tinnitus and hearing loss for further development. That development having been completed, those two claims now return before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.





FINDINGS OF FACT

Hearing loss and tinnitus were not shown in service and sensorineural hearing loss was not manifested to a compensable degree within one year following discharge from service. 


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated by military service, nor may they be presumed to have been incurred due to active service. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b) (1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in  August 2007 April 2012 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the VA outpatient treatment records and private medical records. Additionally, the Veteran was afforded VA examinations in March 2010 and May 2011. Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, to prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011). 

The Veteran need not have had a hearing loss disability during service according to the requirements of 38 C.F.R. § 3.385, including when examined in anticipation of discharge. See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). However, the three components of a claim of service connection must be present, including that of present disorder and a nexus to service. See Degmetich v. Brown, 8 Vet. App. 208  (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of the application, not for a past disability). See, too, McClain v. Nicholson, 21 Vet. App. 319, 321  (2007) (further clarifying that the requirement of a current disability is satisfied when the claimant has the disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). The Veteran contends that his current hearing loss and tinnitus are the result of having been exposed to sounds from weapon use in service and from an incident where a pallet blew up near him.

The Board does not find, and the Veteran does not allege, that there is evidence of hearing loss manifested to a compensable degree within a year of service discharge in 1969. Thus, an award of service connection for hearing loss on a presumptive basis is not warranted. 38 U.S.C.A. §§ 3 .307, 3.309. The Board finds that because the preponderance of the competent and credible medical evidence of record is against a nexus between the Veteran's current hearing loss and tinnitus to his period of active military service, the claims will be denied in the analysis below. 

The Veteran's service treatment records are wholly devoid of any subjective complaints or clinical findings of hearing loss for VA compensation purposes or tinnitus. The Veteran's separation examination of February 1969 found the Veteran had completely normal hearing, with no mention of hearing abnormalities including  tinnitus.

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (e.g., he was exposed to acoustic trauma during military service), he is not competent to render an opinion that any current hearing loss and tinnitus are etiologically related to military service. Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever). 

There are no subjective complaints or clinical findings referable to hearing loss and/or tinnitus during his period of military service and not until 2007, several decades after service discharge in 1969. (See February 2001 VA treatment record, reflecting that the Veteran had complained of decreased hearing). In addition, despite having previously filed claims for VA compensation for several unrelated disorders, the Veteran did not submit a claim for service connection for hearing loss and tinnitus until August 2007. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

While the Veteran's own statements as to a history of observable symptoms can overcome a gap in documented treatment, statements of continuity are not credible, based on the evidence above, and in particular the absence of any subjective complaints of hearing loss and/or tinnitus at any time until 2007. 

The medical evidence of record shows that the Veteran has hearing loss for VA compensation purposes and tinnitus. (See March 2010 VA examination report). Thus, the issue for resolution is whether there is competent and credible medical evidence of record that attributes these disabilities to military service. 

The only medical evidence of record that discusses a nexus between the Veteran's hearing loss and tinnitus and military service is contained in the Veteran's VA audiometry examinations, conducted in March 2010 and May 2011. In the Veteran's March 2010 VA examination, his reported history of noise exposure in service to weapons fire and an ammo dump explosion were noted. However, the examiner found that the Veteran's hearing loss and tinnitus were not related to service. The audiologist indicated that she noted that hearing was normal at discharge in both ears, and that it was unlikely that there was a significant shift of hearing from induction to discharge. Further, the examiner found the Veteran's tinnitus was related to the Veteran's non-service-related hearing loss. 

The VA examination report of May 2011 again noted the Veteran's reported history of exposure to combat weaponry noise and to an ammo dump explosion. This examiner however, also found that the Veteran's hearing loss and tinnitus were not related to service. The doctor indicated that the Veteran's service medical records did not reveal any evidence documenting that permanent hearing loss was incurred in or aggravated by active duty military service. The physician noted that the Veteran had no significant shift in hearing thresholds documented during active duty service, and he was discharged from service with normal hearing. 

Significantly, the examiner also indicated that current scientific evidence indicates  that permanent hearing loss related to acoustic exposure or trauma occurs immediately at the time of the incident and has not been found to be present with a delayed or progressive onset. He further stated that hearing loss with a delayed or progressive onset was commonly symptomatic of presbycusis, genetic inheritance, medical pathology, or civilian noise exposure. The examiner also noted that the Veteran's tinnitus was most likely secondary to his hearing loss, and therefore was also not service connected. Thus, the only medical evidence of record regarding etiology of the Veteran's hearing loss and tinnitus indicates that it is not related to service.

As to the Veteran's contention regarding an etiological link between his hearing loss and tinnitus to military service, he is not medically qualified to render such an opinion. The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398  (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) . 

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to render an opinion that his current hearing loss and tinnitus are etiologically related to his period of military service, to include his acoustic trauma in service. This matter has been addressed by the obtaining of a competent medical opinion, as mandated in Jandreau, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever). 

While VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue, that doctrine is inapplicable in the instant case because the preponderance of the evidence is against the claims. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990); 38 U.S.C.A. § 5107(b) . 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


